DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

International Search Report 
No “X” and/or “Y” references were cited in the International Search Report for International Application PCT/US2017/030491, to which the instant application is related although priority is not claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as obvious over Miyawaki et al (US 2011/0008638) in view of Retsina et al (US2014/0096922), and as evidenced by Laukkanen et al (US 2013/0108373).
Claims 1 and 5: Miyawaki et al discloses a papermaking additive comprising cellulose nanofibers, or nanocellulose (Abs, [0001]).  Miyawaki discloses that the cellulose nanofibers are obtained by oxidizing a cellulosic pulp (reads on a first pulp, which must necessarily be obtained) and finely grinding (mechanically treating) the oxidized cellulose pulp to defibrate the fibers and convert the cellulose into nanofibers (nanocellulose) [0023].  The papermaking additive can increase the smoothness and air resistance of corrugated paperboard [0062].  It is noted that the open language of the claims allows for an additional step of oxidizing the pulp.  
Paper comprising the cellulose nanofibers and pulp is produced by a known paper machine process [0040] using a pulp component (reads on a second cellulose pulp, which must necessarily be obtained), such as chemical pulp, mechanical pulp, thermomechanical pulp, chemithermomechanical pulp, etc. ([0040], [0042]), which are known methods of obtaining pulp from a lignocellulosic biomass.  In some 
Miyawaki et al does not disclose the claimed method of obtaining the first pulp, but does teach that the cellulose material used for forming the cellulose nanofibers is not limited [0024].  
However, Retsina et al discloses an improved method for producing cellulose pulp comprising at least 
(a) providing lignocellulosic biomass; 
(b) digesting the biomass in the presence of steam and/or hot water to extract at least a portion of the hemicellulose into a liquid phase, thereby generating extracted solids; 
(d) washing the extracted solids with water at a washing pH of about 7 or less; 
(e) separating at least some of the liquid wash filtrate from the washed solids; 
(f) refining (mechanically treating) the washed solids at a refining pH of about 4 or higher, thereby generating pulp (Abs, [0007]-[0013]).  
The method of Retsina et al reads on steam or hot water extraction of the first amount of lignocellulosic biomass to obtain a first pulp.  
The process can significantly improve the economics of a pulp and paper mill by providing increased pulp yield, valuable co-products, removal of chemicals from the 
The process provides pulp intermediates or products that are usable to produce corrugated medium [0116].
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to obtain the first pulp of Miyawaki et al by the process of Retsina et al to obtain the disclosed advantages.
Claims 2 and 3: Miyawaki et al and Retsina et al do not discloses the source of the lignocellulosic biomass used for the first and second pulps.  However, there is no evidence in the instant Specification that the sources of biomass used for the first and second pulps provide anything other than expected results.  Absent convincing evidence of unexpected results, it would have been within the capability of one of ordinary skill in the art to select the same sources or different sources of biomass for obtaining the pulps used with a reasonable expectation of success.
Claim 7: Miyawaki et al teaches that cellulose nanofibers are single cellulose microfibrils having a width of 2-5 nm and a length of 1 to 5 m [0021].  It is known in the art to refer to cellulose nanofibers as nanofibrillated cellulose, nanofibril cellulose, nanoscale fibrillated cellulose, microfibril cellulose or microfibrils of cellulose, etc. (see Laukkanen et al, [0025] for evidence), therefore, it would have been obvious to one of ordinary skill in the art that the cellulose nanofibers comprise predominantly cellulose nanofibrils.  


Claims 1 and 7: Heiskanen et al discloses a hydrophobically sized fibrous web formed by foaming an aqueous pulp composition comprising microfibrillated cellulose, a pulp of greater fiber length, and a hydrophobic size (Abs, [0018], [0019], [0024]).  It is known in the art to refer to cellulose nanofibers as nanofibrillated cellulose, nanofibril cellulose, nanoscale fibrillated cellulose, microfibril cellulose or microfibrils of cellulose, etc. (see Laukkanen et al, [0025] for evidence).  In addition, Heiskanen et al discloses that the microfibrils have dimensions in the nanometer range [0036]; therefore, the microfibrillated cellulose is a nanocellulose and comprises cellulose nanofibrils or, at least, it would have been obvious to one of ordinary skill in the art that the microfibrillated cellulose comprises cellulose nanofibrils.  
The aqueous pulp composition is formed by bringing together (mixing) water, the microfibrillated cellulose, pulp of greater fiber length (reads on a second pulp from a second source of lignocellulosic biomass, which must necessarily be obtained), hydrophobic size and a heat sensitive surfactant into a foam ([0019], [0024], [0028]) and reads on a pulp/nanocellulose mixture.  The open language of the claims permits additional furnish components as disclosed by Heiskanen et al.
Products to be formed include corrugated medium ([0052]-[0053], [0055]) therefore therefore processing the aqueous pulp composition as a corrugated medium pulp composition is embodied or, at least, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

However, Retsina et al discloses an improved method for producing cellulose pulp comprising at least 
(a) providing lignocellulosic biomass; 
(b) digesting the biomass in the presence of steam and/or hot water to extract at least a portion of the hemicellulose into a liquid phase, thereby generating extracted solids; 
(d) washing the extracted solids with water at a washing pH of about 7 or less; 
(e) separating at least some of the liquid wash filtrate from the washed solids; 
(f) refining (mechanically treating) the washed solids at a refining pH of about 4 or higher, thereby generating pulp (Abs, [0008]-[0013]).  
The method of Retsina et al reads on steam or hot water extraction of the first amount of lignocellulosic biomass to obtain a first pulp.  
The process can significantly improve the economics of a pulp and paper mill by providing increased pulp yield, valuable co-products, removal of chemicals from the pulping process, eliminating chemical recovery operations, providing reduced cost for environmental compliance ([0004]-[0006], [0145]).
The process provides pulp intermediates or products that are usable to produce corrugated medium [0116].
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to obtain the first 
Obtaining cellulose nanofibers by oxidizing a cellulosic pulp of Retsina et al (first pulp) and finely grinding (mechanically treating) the oxidized cellulose pulp to defibrate the fibers and convert the cellulose into nanofibers would have been obvious as a common method of producing cellulose nanofibers (for evidence, see Miyawaki et al [0023]).  It is noted that the open language of the claims allows for an additional step of oxidizing the pulp.
Claims 2 and 3: Heiskanen et al and Retsina et al do not disclose the source of the first pulp or the second pulp of greater fiber length.  There is no evidence in the instant Specification that the sources of biomass used for the first and second pulps provide anything other than expected results.  Absent convincing evidence of unexpected results, it would have been within the capability of one of ordinary skill in the art to select the same sources or different sources of biomass for obtaining the pulps used with a reasonable expectation of success.
Claim 5: The second pulp of greater fiber length is a mechanical pulp, chemical pulp, chemimechanical pulp, thermomechanical pulp, chemithermomechanical pulp, etc. ([0041], [0043]).

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Axrup et al (US 2013/0180680) in view of Retsina et al, and as evidenced by Laukkanen et al (US 2013/0108373) and Miyawaki et al (US 2011/0008638).

Axrup et al embodies a pulp composition for a corrugated medium and comprising a mixture of the claimed composition or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a pulp composition by mixing components as claimed from the disclosure of Axrup et al.
Axrup et al does not disclose the claimed method of obtaining the cellulose nanofibers.  
However, Retsina et al discloses an improved method for producing cellulose pulp comprising at least 
(a) providing lignocellulosic biomass; 

(d) washing the extracted solids with water at a washing pH of about 7 or less; 
(e) separating at least some of the liquid wash filtrate from the washed solids; 
(f) refining (mechanically treating) the washed solids at a refining pH of about 4 or higher, thereby generating pulp (Abs, [0008]-[0013]).  
The method of Retsina et al reads on steam or hot water extraction of the first amount of lignocellulosic biomass to obtain a first pulp.    
The process can significantly improve the economics of a pulp and paper mill by providing increased pulp yield, valuable co-products, removal of chemicals from the pulping process, eliminating chemical recovery operations, providing reduced cost for environmental compliance ([0004]-[0006], [0145]).
The process provides pulp intermediates or products that are usable to produce corrugated medium [0116].
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to obtain the first pulp of Axrup et al by the process of Retsina et al to obtain the disclosed advantages.
Obtaining cellulose nanofibers by oxidizing a cellulosic pulp (reads on a first pulp) and finely grinding (mechanically treating) the oxidized cellulose pulp to defibrate the fibers and convert the cellulose into nanofibers would have been obvious as a common method of producing cellulose nanofibers (for evidence, see Miyawaki et al [0023]).  It is 
Claims 2 and 3: Axrup et al and Retsina et al do not disclose the source of the first pulp from which nanocellulose is generated.  Axrup et al discloses that wood of various origins can be used for biomass sources for the second pulp.  There is no evidence in the instant Specification that the sources of biomass used for the first and second pulps provide anything other than expected results.  Absent convincing evidence of unexpected results, it would have been within the capability of one of ordinary skill in the art to select the same sources or different sources of biomass for obtaining the pulps used with a reasonable expectation of success.

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4: The prior art discloses several kinds of pulp made by different processes that are suitable for the paper of the invention but fails to disclose or provide motivation to practice the claimed process for obtaining the second pulp with an expectation of obtaining an advantage. 
Claim 6: The prior art fails to disclose a pulp composition as claimed wherein the nanocellulose is lignin-coated nanocellulose or to provide motivation to modify prior art 
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748